    Case 2:21-mj-00171-JHR Document 3 Filed 07/09/21 Page 1 of 2                 PageID #: 15




                                      Indictment Synopsis

Name:                                     Emil Dzabiev

Address:                                  Scarborough, Maine
(City & State Only)
Year of Birth and Age:                    1980/40 years old

Violations:                               Count 1: Conspiracy to distribute and to possess with
                                          intent to distribute 500 grams or more of a mixture and
                                          substance containing methamphetamine, in violation of
                                          Title 21, United States Code, Section 846.

Penalties:                                Count 1: Imprisonment of not more than life (21 U.S.C.
                                          § 841(b)(1)(A)(viii)), or a fine not to exceed one million
                                          dollars ($10,000,000) (21 U.S.C. § 841(b)(1)(A) and 18
                                          U.S.C. § 3571(b)(1)), or both.

                                          This is a Class A felony pursuant to 18 U.S.C. §
                                          3559(a)(1).

Supervised Release:                       Count 1: Not less than five years and not more than life.
                                          21 U.S.C. § 841(b)(1)(A).

Maximum Term of Imprisonment for          Count 1: Not more than five years. 18 U.S.C. §
Violation of Supervised Release:          3583(e)(3).

Maximum Add’l Term of Supervised          Count 1: Life less any period of imprisonment imposed
Release for Violation of Supervised       upon revocation of supervised release. 18 U.S.C. §
Release:                                  3583(h).

Defendant’s Attorney:                     TBD

Primary Investigative Agency and Case     FBI/Classon
Agent Name:

Detention Status:                         In custody on pending motion to seek pre-trial detention

Foreign National:                         No

Foreign Consular Notification Provided: N/A

County:                                   Cumberland
   Case 2:21-mj-00171-JHR Document 3 Filed 07/09/21 Page 2 of 2   PageID #: 16




AUSA:                                 Todd Lowell
                                      (D. Mass. Alathea Porter)
Guidelines apply? Y/N                 Yes

Victim Case:                          No

Corporate Victims Owed Restitution:   N/A

Assessments:                          $100 per count
